Case: 19-60131     Document: 00515636193          Page: 1    Date Filed: 11/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 12, 2020
                                   No. 19-60131
                                                                   Lyle W. Cayce
                                                                        Clerk

   Jose Faudoa-Gonzalez,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 683 522


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          An immigration judge (IJ) ordered Jose Faudoa-Gonzalez, a native
   and citizen of Mexico, removed after denying his requests for continuance,
   administrative closure, and termination. Faudoa appealed to the Board of
   Immigration Appeals (BIA), asserting the IJ erred by denying him a
   continuance, or alternatively, administrative closure. The BIA dismissed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60131          Document: 00515636193            Page: 2     Date Filed: 11/12/2020




                                          No. 19-60131


   Faudoa’s appeal, concluding that Matter of Castro-Tum, 27 I&N Dec. 271
   (Att’y Gen. 2018), foreclosed his request for administrative closure and
   Matter of L-A-B-R-, 27 I&N Dec. 405 (Att’y Gen. 2018), precluded him from
   establishing good cause for continuance. Faudoa now petitions this court for
   review of the BIA’s dismissal. Because the BIA abused its discretion in
   retroactively applying Castro-Tum, but not in applying L-A-B-R-, we grant in
   part and deny in part Faudoa’s petition for review.
                                               I.
           Faudoa arrived in the United States in December 2010 without
   inspection. In April 2016, the Department of Homeland Security (DHS)
   charged Faudoa with being removable under § 212(a)(6)(A)(i) of the
   Immigration and Nationality Act (INA). See 8 U.S.C. § 1182(a)(6)(A)(i). At
   his first hearing, Faudoa admitted the allegations set forth by DHS and
   conceded his removability. Although Faudoa did not apply for relief, Laura
   Robles, Faudoa’s wife and a United States citizen, filed an I-130 “Petition for
   Alien Relative” on Faudoa’s behalf.1
           Over the next 18 months, the immigration court continued Faudoa’s
   removal proceedings six times. Of the six continuances, the court granted
   three at Faudoa’s request, pending the adjudication of Robles’s I-130
   application.       Robles’s I-130 petition was approved on July 21, 2017.
   Nonetheless, on November 2, 2017, Faudoa moved for a fourth continuance.
           In his fourth motion, Faudoa requested a continuance until August
   2018. According to Faudoa, this continuance would allow the National Visa
   Center (NVC) time to process the approved I-130 petition and would give
   United States Citizenship and Immigration Services (USCIS) time to


           1
               According to Laura Robles’s petition, Robles and Faudoa married on September
   25, 2012.




                                               2
Case: 19-60131        Document: 00515636193             Page: 3      Date Filed: 11/12/2020




                                         No. 19-60131


   adjudicate his subsequent I-601A provisional unlawful presence waiver. In
   the alternative, Faudoa requested that the court administratively close or
   terminate his case.2 While DHS did not oppose the continuance of Faudoa’s
   removal proceedings, the agency opposed administrative closure or
   termination of Faudoa’s removal action.
           On November 7, 2017, the IJ denied Faudoa’s fourth continuance
   motion, concluding (1) good cause for continuance did not exist, (2) there
   was no legitimate reason for administrative closure, and (3) Faudoa failed to
   articulate any legal basis for terminating his case. In denying Faudoa’s
   request for administrative closure, the IJ weighed the factors applicable to
   Faudoa’s case as set forth in Matter of Avetisyan, 25 I&N Dec. 688, 696 (BIA
   2012). The IJ then explained that because the court could not provide
   Faudoa with any further relief, Faudoa would have to voluntarily depart the
   United States or be removed. Faudoa refused voluntary departure, so the IJ
   ordered his removal. On December 28, 2017, Faudoa appealed the IJ’s
   decision to the BIA.
           Before the BIA, Faudoa asserted that the IJ erred by denying him a
   continuance, or, alternatively, administrative closure. Faudoa argued that
   the BIA should not retroactively apply the Attorney General’s (AG)
   intervening decisions, Matter of Castro-Tum, 27 I&N Dec. 271 (AG 2018),
   and Matter of L-A-B-R-, 27 I&N Dec. 405 (AG 2018), to bar his request for




           2
             “Administrative closure is a procedural device that temporarily takes a removal
   case off of an [IJ]’s calendar, preventing it from moving forward.” Morales v. Barr, 973
   F.3d 656, 664 (7th Cir. 2020) (citation omitted). Termination, on the other hand, ends a
   case. Generally, “[i]mmigration regulations give enforcement officials, not [IJs] or the
   BIA, discretionary authority to terminate removal proceedings or move for
   the termination of removal proceedings.” Panova-Bohannan v. Ashcroft, 74 F. App’x 424,
   425 (5th Cir. 2003) (per curiam).




                                              3
Case: 19-60131        Document: 00515636193             Page: 4      Date Filed: 11/12/2020




                                         No. 19-60131


   continuance or administrative closure.3 The BIA disagreed and dismissed
   Faudoa’s appeal.
           In its January 31, 2019 dismissal decision, the BIA affirmed the IJ’s
   denial of administrative closure, concluding Castro-Tum foreclosed Faudoa’s
   request. The BIA also affirmed the IJ’s denial of continuance for lack of good
   cause, citing L-A-B-R-, 27 I&N Dec. 405, 415–417. The BIA explained that
           [t]he respondent, who is married to a United States citizen,
           sought a continuance so that he can begin the process of
           applying for the necessary waivers of inadmissibility required
           for him to obtain an immigrant visa . . . . However, the
           respondent is ineligible to adjust his status in this country
           under section 245(a) of the Immigration and Nationality Act, 8
           U.S.C. § 1255(a), because he is present without having been
           admitted or inspected and consequently he must leave the
           United States in order to obtain an immigrant visa. We
           therefore affirm the [IJ]’s denial of the respondent’s request
           for a continuance because the respondent is ineligible for any
           relief from removal in these proceedings. See Matter of L-A-B-
           R-, 27 I&N Dec.405,415–417 (A.G. 2018) (stating that good
           cause for a continuance does not exist where the potential
           collateral relief sought will not materially affect the outcome of
           removal proceedings).
           The BIA rejected Faudoa’s contention that he would have applied for
   cancellation of removal if he had known that Castro-Tum and L-A-B-R- would
   apply to his claims because Faudoa could not show that he was physically


           3
             The AG issued Castro-Tum on May 17, 2018 and L-A-B-R- on August 16, 2018.
   In Castro-Tum, the AG held “that [IJs] and the [BIA] do not have the general authority to
   suspend indefinitely immigration proceedings by administrative closure.” 27 I&N Dec. at
   272. In L-A-B-R-, the AG held “that an [IJ] should assess whether good cause supports
   such a continuance by applying a multifactor analysis, which requires that the [IJ]’s
   principal focus be on the likelihood that the collateral relief will be granted and will
   materially affect the outcome of the removal proceedings.” 27 I&N Dec. at 406.




                                              4
Case: 19-60131           Document: 00515636193              Page: 5       Date Filed: 11/12/2020




                                            No. 19-60131


   present in the United States for ten continuous years.4 And the BIA rejected
   Faudoa’s contention that he should be granted relief because removal would
   result in financial hardship to himself and his family. Finally, the BIA
   determined that Faudoa waived any argument that the IJ erred in denying his
   request for termination because he did not identify any such error on appeal.
   Faudoa now petitions this Court for review, asserting the BIA erred by
   retroactively applying Castro-Tum and L-A-B-R-.5
                                                 II.
           On appeal, we examine only the BIA’s decision “unless the IJ’s
   decision has some impact on the BIA’s decision.” Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009) (citation omitted). Although the BIA agreed with
   the IJ’s determination here, it did not base its decision on the IJ’s opinion.
   We thus confine our review to the BIA’s analysis.
           We review the BIA’s “factual findings for substantial evidence and
   conclusions of law de novo.” Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th
   Cir. 2020). The BIA’s affirmance of the IJ’s denial of a continuance and
   administrative closure is examined for abuse of discretion. Hernandez-
   Castillo v. Sessions, 875 F.3d 199, 208–09 (5th Cir. 2017) (administrative
   closure); Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008) (continuance).




           4
              “[C]ancellation of removal is a form of discretionary relief from removal” set
   forth in 8 U.S.C. § 1229. Perez-Macedo v. Holder, 405 F. App’x 828, 829 (5th Cir. 2010)
   (per curiam). To be eligible for this relief, which would adjust Faudoa’s status to “an alien
   lawfully admitted for permanent residence,” Faudoa would have to meet the requirements
   set forth in § 1229(b)(1). One of these requirements is “physical[] presen[ce] in the United
   States for a continuous period of not less than 10 years.” See 8 U.S.C. § 1229(b)(1).
           5
               Faudoa’s alternative request for termination is not at issue on appeal.




                                                  5
Case: 19-60131      Document: 00515636193          Page: 6     Date Filed: 11/12/2020




                                    No. 19-60131


                                        III.
          To begin, we address standing. The government contends that
   Faudoa lacks standing to challenge the BIA’s retroactive application of
   Castro-Tum because he never received the benefit of administrative closure.
   We disagree.
          Article III limits the power of federal courts to ongoing cases and
   controversies. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing
   U.S. Const. art. III, § 2); Alwan v. Ashcroft, 388 F.3d 507, 511 (5th Cir.
   2004). “Standing to sue is a doctrine rooted in the traditional understanding
   of a case or controversy.” Spokeo, Inc., 136 S. Ct. at 1547. Under this
   requirement, “throughout the litigation, the plaintiff must have suffered, or
   be threatened with, an actual injury traceable to the defendant and likely to
   be redressed by a favorable judicial decision.” Spencer v. Kemna, 523 U.S. 1,
   7 (1998) (internal quotation marks and citation omitted).
          In contending that Faudoa lacks standing to challenge the BIA’s
   retroactive application of Castro-Tum, the government cites Ryan v.
   Brookdale, Int’l Sys., 230 F. App’x 366, 367–68 (5th Cir. 2007) (per curiam).
   Ryan is a products-liability case involving smoke hoods. Id. at 367. There,
   we concluded the plaintiff lacked standing because he had never used the
   subject smoke hoods, much less suffered an injury from them. Id. at 367–68.
   But Ryan is not comparable to the matter at hand.
          Here, the IJ’s denial of administrative closure is the root of Faudoa’s
   petition for review. Indeed, Faudoa initially appealed to the BIA, asserting
   that the IJ erred in ordering him removed rather than granting him a
   continuance or administrative closure. The BIA affirmed the IJ’s denial of
   administrative closure but did so by retroactively applying Castro-Tum, not
   by adopting the IJ’s analysis. Faudoa now asks this court to reverse the BIA’s
   retroactive application of Castro-Tum and remand so that the BIA may




                                         6
Case: 19-60131        Document: 00515636193              Page: 7       Date Filed: 11/12/2020




                                          No. 19-60131


   address his appeal under Avetisyan, the precedent applied by the IJ that
   controlled prior to Castro-Tum.                  See 8 U.S.C. § 1252(a)(2)(D)
   (acknowledging court of appeals jurisdiction to address questions of law
   raised in a petition for review).
           Faudoa has standing in this case. Faudoa’s injury, i.e., the IJ’s denial
   of administrative closure, still exists. Redressability also exists; the IJ’s order
   may be reversed in a decision favorable to Faudoa. Accordingly, we turn to
   the merits of Faudoa’s petition.
                                              IV.
           Faudoa asserts the BIA erred by retroactively applying Castro-Tum
   and L-A-B-R- in dismissing his appeal. Although we recognize that AG
   precedents are typically binding upon the BIA, see Matter of Abdelghany, 26
   I&N Dec. 254, 265 (BIA 2014), we are aware of no rule that allows the BIA
   “the benefit of retroactivity always and automatically.” See De Niz Robles v.
   Lynch, 803 F.3d 1165, 1173 (10th Cir. 2015) (discussing same). On the
   contrary, our precedent on administrative retroactivity instructs that
   “retroactivity must be balanced against the mischief of producing a result
   which is contrary to a statutory design or to legal and equitable
   principles. Microcomputer Tech. Inst. v. Riley, 139 F.3d 1044, 1050 (5th Cir.
   1998) (quoting SEC v. Chenery Corp., 332 U.S. 194, 202 (1947)). “To apply
   that instruction, this court ‘balance[s] the ills of retroactivity against the
   disadvantages of prospectivity.’”6 Monteon-Camargo v. Barr, 918 F.3d 423,


           6
             For example, “in McDonald v. Watt, 653 F.2d 1035 (5th Cir. Unit A. Aug. 1981),
   we examined the extent of the agency’s departure from previous interpretation and the
   reasonableness of the aggrieved party’s reliance on one side of the balance, and the
   statutory or regulatory interest in retroactivity, on the other.” Microcomputer Tech. Inst.,
   139 F.3d at 1050. Although other circuits have adopted the five-factor test set forth in
   Retail, Wholesale & Dep’t Store Union v. N.L.R.B., 466 F.2d 380, 390 (D.C. Cir. 1972), we
   have not done so. Id.




                                                7
Case: 19-60131       Document: 00515636193           Page: 8     Date Filed: 11/12/2020




                                      No. 19-60131


   430 (5th Cir. 2019) (quoting Microcomputer Tech. Inst., 139 F.3d at 1050. If
   the disadvantage of prospectivity “is greater than the ill effect of the
   retroactive application of a new standard, it is not the type of retroactivity
   which is condemned by law.” Id. (quoting Chenery, 332 U.S. at 203).
          In Monteon-Camargo, we considered the BIA’s retroactive application
   of In re Diaz-Lizarraga, 26 I&N Dec. 847, 848 (BIA 2016), which altered its
   interpretation of a “crime of moral turpitude.” Id. We noted that applying
   the new definition to Monteon-Camargo’s 2007 conviction “contravene[d]
   basic presumptions about our legislative system” and “would compromise
   the ‘familiar due process considerations of fair notice, reasonable reliance,
   and settled expectations.’” Id. at 430–31 (quoting Landgraf v. USI Film
   Prods., 511 U.S. 244, 270 (1994)) (cleaned up).             Against these grave
   disadvantages, the Government had failed to offer a single advantage. Id. at
   431. We thus concluded that the BIA had erred in retroactively applying
   Diaz-Lizarraga. Id.
                                           A.
          Turning to the instant case, we first address the BIA’s retroactive
   application of Castro-Tum.7 The BIA retroactively applied Castro-Tum to
   affirm the IJ’s denial of Faudoa’s request for administrative closure. In
   Castro-Tum, the AG held “that [IJs] and the [BIA] do not have the general
   authority to suspend indefinitely immigration proceedings by administrative
   closure.” 27 I&N Dec. at 272. This decision overruled the BIA’s prior
   precedential decision Matter of Avetisyan, 25 I&N Dec. 688, 690 (BIA 2012),
   which held that IJs and the BIA had the authority administratively to close a
   case. Castro-Tum was thus a significant departure from prior precedent.


          7
             Faudoa does not challenge the merits of Castro-Tum, and we likewise do not
   address the validity of Castro-Tum in this opinion.




                                            8
Case: 19-60131        Document: 00515636193              Page: 9       Date Filed: 11/12/2020




                                          No. 19-60131


           Faudoa contends that he relied on prior precedent in choosing his
   legal strategy of not seeking voluntary departure. Although the government
   asserts that this cannot be the case, as Faudoa declined voluntary departure
   after the IJ had already denied administrative closure, that contention
   assumes that the BIA would have upheld the IJ’s decision under its prior
   precedent, Avetisyan. We thus conclude that Faudoa justifiably relied on
   prior precedent in choosing his legal strategy. 8 “Retroactively applying
   [Castro-Tum] would thus               compromise        the familiar       due    process
   considerations of fair notice, reasonable reliance, and settled expectations.”
   Monteon-Camargo, 918 F.3d at 430–31 (quoting Landgraf, 511 U.S. at 270)
   (cleaned up).       On the other hand, the government has presented no
   disadvantage to applying Castro-Tum prospectively, and we can see no harm
   in this regard. For these reasons, we conclude the BIA abused its discretion
   by retroactively applying Castro-Tum to affirm the IJ’s denial of Faudoa’s
   request for administrative closure. We therefore grant Faudoa’s petition for
   review of the BIA’s retroactive application of Castro-Tum and remand with
   instruction to apply the factors set forth in Avetisyan, 25 I&N Dec. 688.
                                               B.
           Next, we address the BIA’s retroactive application of L-A-B-R-. The
   BIA cited L-A-B-R-, 27 I&N Dec. at 415–417, in affirming the IJ’s denial of



           8
               Generally, to obtain an unlawful presence waiver, individuals who are in
   immigration proceedings must have their proceedings administratively closed to proceed.
   8 C.F.R. § 212.7(e). This is clearly what Faudoa was attempting to do. The government
   notes that aliens with a final removal order may still obtain an unlawful presence waiver by
   filing an I-212 request for “permission to reapply for admission” and gaining approval by
   USCIS under 8 C.F.R. § 212.7(e). But this would lengthen the requisite process and thus
   does not change our determination that Faudoa justifiably relied on prior precedent in
   choosing his legal strategy.




                                                9
Case: 19-60131     Document: 00515636193              Page: 10   Date Filed: 11/12/2020




                                       No. 19-60131


   continuance for lack of good cause. In L-A-B-R-, the AG held “that an [IJ]
   should assess whether good cause supports such a continuance by applying a
   multifactor analysis, which requires that the [IJ]’s principal focus be on the
   likelihood that the collateral relief will be granted and will materially affect
   the outcome of the removal proceedings.” Id. at 406. Unlike Castro-Tum,
   however, L-A-B-R- was not a significant departure from prior precedent.
          To the contrary, prior BIA decisions are consistent with L-A-B-R-.
   See, e.g., Matter of Hashmi, 24 I&N Dec. 785, 790 (BIA 2009) (stating that “a
   variety of factors may be considered” in determining whether to grant
   continuance, but “the focus of the inquiry is the apparent ultimate likelihood
   of success on the [sought collateral relief]”). L-A-B-R- thus merely clarified
   the relevant factors to be considered in determining whether there is good
   cause for continuance.
          In this action specifically, the IJ relied on Hashmi in denying Faudoa’s
   motion for continuance for lack of good cause and used virtually the same
   analysis as the BIA. Faudoa’s assertion that L-A-B-R- was a significant
   departure from previous practice therefore falls flat. We discern no harm in
   the BIA’s retroactive application of L-A-B-R-, and it follows that the BIA did
   not abuse its discretion in this regard. Accordingly, we deny Faudoa’s
   petition for review of the BIA’s retroactive application of L-A-B-R- to affirm
   the IJ’s denial of a continuance.
                                           V.
          For the foregoing reasons, Faudoa’s petition for review is
   GRANTED IN PART, DENIED IN PART, and this action is
   REMANDED for further proceedings consistent with this opinion.




                                           10